Citation Nr: 0836829	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-38 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus type II.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the bilateral knees.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to service-connected 
diabetes mellitus type II.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Issue not on appeal

In the October 2004 rating decision, the RO also denied 
service connection for diabetes mellitus.  In his October 
2005 notice of disagreement, the veteran included six issues, 
including entitlement to service connection for diabetes 
mellitus type II.  However, the RO subsequently granted 
service connection for diabetes mellitus type II.  The 
veteran has not disagreed with the assigned disability rating 
or the effective date.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  

In his December 2005 substantive appeal (VA Form 9), the 
veteran specifically limited his appeal to the five issues 
listed above.

Matters referred to the RO

In January 2006, the veteran filed claims for increased 
ratings for service-connected peripheral neuropathy of the 
right and left lower extremities; for entitlement to service 
connection for a prostate condition as secondary to his 
service-connected diabetes mellitus type II; and for 
entitlement to service connection for an eye condition as 
secondary to service-connected diabetes mellitus type II.  

In a March 2006 statement, the veteran's accredited 
representative raised the issue of entitlement to 
hypertension as secondary basis to the then-recently service 
connected diabetes mellitus.  The veteran had previously 
claimed service connection on a direct basis.  Compare 
38 C.F.R. §§ 3.303, 3.310 (2007). 

To the Board's knowledge, the RO has not adjudicated those 
claims.  Accordingly, they are referred to the RO for such 
further action as may be appropriate.

Remanded issue

As will be discussed below, the issue of the veteran's 
entitlement to service connection for a bilateral foot 
condition, to include as secondary to service-connected 
diabetes mellitus, is REMANDED to the RO via the VA appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record supports a 
conclusion that the veteran's peripheral vascular disease is 
aggravated, but not caused, by his service-connected diabetes 
mellitus. 

2.  In an unappealed June 1990 rating decision, the RO denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss, entitlement to service connection for 
arthritis, and entitlement to service connection for 
hypertension.

3.  The evidence received since the June 1990 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for right ear hearing loss.

4.  The evidence received since the June 1990 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for arthritis of the bilateral 
knees.

5.  The evidence received since the June 1990 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was aggravated by the 
service-connected diabetes mellitus type II.  38 C.F.R. § 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The June 1990 RO rating decision denying the claims of 
service connection for bilateral hearing loss, for arthritis, 
and for hypertension is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

3.  Evidence received since the June 1990 rating decision 
relating to right ear hearing loss is not new and material, 
and the claim of service connection for right ear hearing 
loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

4.  Evidence received since the June 1990 rating decision 
relating to arthritis of the bilateral knees is not new and 
material, and the claim of service connection for arthritis 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

5.  Evidence received since the June 1990 rating decision 
relating to hypertension is not new and material, and the 
claim of service connection for hypertension is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for peripheral 
vascular disease, for a bilateral foot condition, for right 
ear hearing loss, for arthritis of the bilateral knees, and 
for hypertension.  Implicit in his service connection claims 
for right ear hearing loss, for arthritis of the bilateral 
knees, and for hypertension is the contention that new and 
material evidence which is sufficient to reopen the claims 
has been received.  

As is discussed elsewhere in this decision, another issue on 
appeal, entitlement to service connection for a bilateral 
disability of the feet, is being remanded for additional 
evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in May 2004.  
That letter included a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining medical records, 
employment records, or records from other Federal Agencies.  
With respect to private treatment records, the letters 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."

The May 2004 VCAA letter also instructed the veteran to send 
any medical reports that he had.  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

The May 2004 VCAA letter also notified the veteran of the 
evidence and information that is necessary to reopen claims, 
and provided notice of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claims for the benefit sought.  See the May 12, 2004 VCAA 
letter, page 2.  Thus the VCAA letter complied with the 
Court's decision in Kent v Nicholson, 20 Vet. App. 1 (2006). 

There has been a significant Court decision concerning the 
VCAA.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the May 2004 VCAA letter.  The Board acknowledges that the 
letter did not contain any specific notice with respect to 
element (4) and element (5) how a rating or an effective date 
would be assigned if service connection was established, nor 
did any subsequent letter.  However, as set forth below, the 
Board has determined that the applications to reopen the 
three claims for service connection are being denied.  
Consequently, no rating and no effective date will be 
assigned, and elements (4) and (5) are moot as to those three 
issues.  

The Board has also determined that the claim of service 
connection for peripheral vascular disease is granted.  The 
Board is not responsible for assigning an initial disability 
rating or an effective date for service connection.  The 
Board is confident that prior to assigning a disability 
rating and effective date, the agency of original 
jurisdiction will provide the veteran and his counsel with 
appropriate notice under Dingess/Hartman.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA under the 
circumstances here presented.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's VA medical 
treatment records, his service treatment records, and private 
treatment records.  He was a provided VA examinations in 
September 2004 and November 2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has a designated service organization representative who 
presented argument on his behalf in March 2006.  

Accordingly, the Board will proceed to a decision as to four 
of the issues on appeal.



1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus type II.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) was 
amended effective October 10, 2006 to provide the following 
as to aggravation of nonservice-connected disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7- 
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Although the overall intention of the amendment is to 
implement the Allen decision, the amended 38 C.F.R. § 
3.310(b) clearly institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted. 
The Court in Allen was not concerned with, and did not 
address, such an evidentiary requirement.  Notably, in 
addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. § 
501 as the supporting authority and not Allen.  See 71 Fed. 
Reg. at 52,744-45.

Therefore, the Board finds that the more favorable law in 
this case is the former version of 38 C.F.R. § 3.310, as 
interpreted by the Court in Allen.  The former version will 
be applied below.

The veteran has evidently not been furnished with the amended 
version of 38 C.F.R. § 3.310(b) (2007).  However, he is not 
prejudiced by the lack of notice of the new version of 38 
C.F.R. § 3.310(b), since the AOJ did not use it and neither 
will the Board.

Analysis

In his October 2005 notice of disagreement, the veteran 
attributed problems with his legs to having been struck by 
lightning in service during January 2004.  He also 
essentially contends that his peripheral vascular disease is 
secondarily caused by his service-connected diabetes 
mellitus.

With respect to Hickson/Wallin element (1), the evidence 
shows that the veteran has a current diagnosis of peripheral 
vascular disease.  He was first sought treatment in February 
2004, reporting symptoms that started in the past year. A VA 
examiner in November 2005 diagnosed the veteran with severe 
peripheral vascular disease based on vascular studies that 
showed positive claudication symptoms.  Therefore, 
Hickson/Wallin element (1) has been met. 

The Board will separately address direct and secondary 
service connection.  



Direct service connection

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of a disease or injury.  The board 
will separately address disease and injury.

Concerning disease, there is no evidence of peripheral 
vascular disease in service or for a number of years 
thereafter.  The veteran does not appeal to contend 
otherwise.  

With respect to in-service injury, the veteran's service 
treatment records show that he was struck by lightning on 
January 26, 1981.  Those records indicate that he felt 
numbness in his legs for 30 minutes, and his feet were 
swollen.  Therefore, Hickson element (2) has arguably been 
met.

Hickson element (3) requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Such evidence is lacking.  

As further discussed below, the VA examiner in November 2005 
attributed the veteran's peripheral vascular disease 
partially to his service-connected diabetes, and partially to 
his longstanding history of smoking.  [The examiner diagnosed 
neuropathies of the lower extremities, a different disease, 
as directly related to having been struck by lightning in 
service.  As was noted in the Introduction, the veteran's 
claim for service connection for peripheral neuropathy is 
pending at the RO and is not the subject of this appeal.]

The Board further notes that the veteran's private physician 
in February 2004 attributed the peripheral vascular disease 
to. a history of heavy smoking and a family history of 
diabetes, stroke, hypercholesterolemia, and hypertension.  
The in-service lightning strike was not mentioned.  

Therefore, a fair reading of the medical opinion evidence 
indicates that the veteran's peripheral vascular disease is 
not related to the lightning strike in service.  

The veteran has presented no competent medical evidence to 
the contrary.  To the extent that the veteran himself 
believes that his peripheral vascular disease is related to 
having been struck by lightning in service, he is not a 
competent source of medical evidence.  The veteran's 
statements are not probative.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Therefore, Hickson element (3) has not been met, and the 
direct service connection claim fails on that basis.

Secondary service connection

As was discussed above, Wallin element (1) is satisfied.

The veteran was service connected for Type II diabetes 
mellitus by a RO decision in October 2005, based on his 
presumed exposure to herbicides in Vietnam.  He had been 
diagnosed with diabetes mellitus type II in August 2005.  
Thus, Wallin element (2), evidence of a service connected 
disability, has been met.

Wallin element (3) requires medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. 

In the November 2005 examination report, the VA examiner 
opined that although the veteran's diabetes would certainly 
likely worsen his peripheral vascular disease, it certainly 
was not the cause of his claudication or his peripheral 
vascular disease, as he had a longstanding history of heavy 
smoking.  In an addendum, the examiner elaborated on the 
matter of causation versus aggravation, finding against 
causation by noting that the diabetes was recent, and the 
peripheral vascular disease was longstanding, thus the 
diabetes could not have caused the peripheral vascular 
disease. 

There is no competent medical evidence which supports the 
proposition that the diabetes mellitus caused the peripheral 
vascular disease.  To the extent that the veteran himself 
thinks so, as discussed above his opinion on a medical matter 
is entitled to no weight of probative value.  See Espiritu, 
supra; see also Cromley v. Brown, 7 Vet. App. 376, 379 (1995) 

With respect to aggravation, the November 2005 VA examiner in 
essence opined that the service-connected diabetes aggravated 
the peripheral vascular disease.  The examiner stated that 
the veteran's diabetes would certainly worsen his peripheral 
vascular disease.  There is no medical nexus evidence 
specifically stating the service-connected diabetes did not 
aggravate the peripheral vascular disease.
Accordingly, the Board finds that the favorable medical 
opinion allows for the grant of service connection for 
peripheral vascular disease based on aggravation.  To that 
extent, the appeal is allowed.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish secondary service 
connection for peripheral vascular disease on the basis of 
aggravation.  See Allen, supra.  The appeal is accordingly 
allowed to that extent.

Additional comment

With respect to the grant of service connection for 
peripheral vascular disease based on aggravation, Allen makes 
it clear that compensation may be granted only for additional 
disability resulting from the aggravation.  It is not the 
Board's responsibility to assign a disability rating for the 
peripheral vascular disease.  
The Board observes that the November 2005 VA examiner 
specifically did not state  
what percent of the peripheral vascular disease was due to 
smoking and what percent was due to diabetes.  The Board 
intimates no conclusion, legal or factual, as to that matter.



2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

Relevant law and regulations

Service connection-in general

The pertinent law and regulations relating generally to 
service connection were set forth above and will not be 
restated here.

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Impaired hearing

Impaired hearing is not considered a disability for VA 
purposes unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

The most recent decision denying service connection for right 
ear hearing loss (encompassed in a denial of service 
connection for bilateral hearing loss) was an unappealed June 
1990 RO decision.  At the time of that decision, the RO only 
had reference to the veteran's service treatment records, as 
the veteran had failed to report to a VA examination.  An in-
service audiometric examination in January 1989 showed normal 
hearing in the right ear, and only showed a high frequency 
hearing loss of 30 decibels at 6000 hertz in the left ear.  
The veteran's claim was denied because he did not have a 
hearing loss disability as defined by VA regulations.  See 
38 C.F.R. § 3.385.   The veteran was notified of the denial 
of service connection and of his appeal rights, via a letter 
from the RO dated June 22, 1990.  He did not appeal.

The unappealed June 1990 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  In order to reopen the claim, there must be 
associated with the record additional evidence showing 
hearing loss.  No evidence showing a right ear hearing loss 
disability has been submitted.    

Based on the results of a September 2004 VA audiometric 
examination, the RO granted service connection for left ear 
hearing loss.  However, the September 2004 audiometric 
examination showed no hearing loss disability of the right 
ear.  Testing of the right ear in September 2004 revealed 
thresholds of 20, 20, 20, 25, and 25 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  The speech 
discrimination score for the right ear was 100 percent.  This 
does not meet the requirement for hearing loss under 
38 C.F.R. § 3.385. 

Therefore, the Board concludes that the September 2004 VA 
audiometric examination does not relate to an unestablished 
fact necessary to substantiate the claim, namely that there 
is a current hearing loss disability of the right ear.  While 
the September 2004 audiometric examination is new, it is not 
material as it does not raise a reasonable possibility of 
substantiating the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) [evidence that is unfavorable to a claimant 
is not new and material].  

To the extent that the veteran continues to contend that he 
has right ear hearing loss which is related to his military 
service, such contentions are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The claim is therefore not reopened, and the benefit sought 
on appeal remains denied. 

The veteran is advised that if he wishes to continue to 
pursue his claim, he should submit to the RO competent 
medical evidence of a current hearing loss disability of the 
right ear, as defined in VA regulations.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the bilateral knees.

Analysis

As has been discussed above, essential to the award of 
service connection is the first Hickson element, the current 
existence of a disability.  Without it, service connection 
cannot be granted.

The RO's unappealed June 1990 RO decision also denied service 
connection for arthritis.  As noted above, at the time of 
that decision, the RO only had reference to the veteran's 
service treatment records, as the veteran had failed to 
report to a VA examination.  The veteran's claim at that time 
was not specific to any particular musculoskeletal joint; it 
was denied because his service treatment records contained no 
diagnosis of arthritis.  As was discussed above, the veteran 
was notified of that decision and of his appeal rights; he 
did not appeal. 

Concerning additionally received evidence, a review of the 
record shows no diagnosis of arthritis of the bilateral 
knees.  The veteran has provided treatment records from Ft. 
Leonard Wood from May 1994 to May 2004.  However, they do not 
relate to an unestablished fact necessary to substantiate the 
claim, namely a current diagnosis of arthritis of the 
bilateral knees.  Therefore, while the evidence can be 
considered new, it is not material as it does not raise a 
reasonable possibility of substantiating the claim.  The 
claim is not reopened, and the benefit sought on appeal 
remains denied. 

The veteran is advised that if he wishes to continue to 
pursue his claim, he should submit to the RO competent 
medical evidence of a current diagnosis of arthritis of the 
bilateral knees.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

Relevant law and regulations

The law and regulations relating to service connection 
generally and to finality/new and material evidence have been 
set forth above and will not be repeated.

Hypertension

For certain chronic disorders, such as hypertension, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See also the Court's discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Analysis

The RO's unappealed June 1990 RO decision denied service 
connection for hypertension.  As noted above, at the time of 
that decision, the RO only had reference to the veteran's 
service treatment records, as the veteran had failed to 
report for a VA examination.   The veteran's claim was denied 
because, although there were occasional readings of 
moderately elevated blood pressure, his service treatment 
records showed no diagnosis of hypertension.  In essence, the 
claim was denied because there was no diagnosis of 
hypertension in service and no post-service diagnosis of 
hypertension.

As was discussed above, the veteran was notified of that 
decision and of his appeal rights; he did not appeal.  

Medical treatment reports which have been added to the record 
since 1990 show that the veteran has been diagnosed with 
hypertension since 1995.  Therefore, to the extent that the 
evidence shows a current disability, the evidence can be 
considered new and material.

However, there must be new and material evidence as to each 
and every aspect of the claim that was lacking at the time of 
the last final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

The veteran has presented no evidence of in-service 
incurrence of disease, element (2).  The fact remains that 
the veteran did not have diagnosed hypertension during 
service.  Indeed, the VA examiner in November 2005 opined 
that the veteran's hypertension has existed only since 1995, 
which is five years after the veteran retired and after the 
end of the one year presumptive period in 38 C.F.R. 
§ 3.309(a).
The examiner specifically stated: "Review of his active duty 
records show no blood pressure elevations consistent with a 
diagnosis of hypertension while on active duty."  As noted 
above, evidence which is against the claim cannot be 
considered to be new and material.  See Villalobos, supra.

To the extent that the veteran himself contends that he had 
hypertension in service, this is reiterative of similar 
contention he made in 1990.  See Reid, supra.  Moreover, it 
is well established that laypersons such as the veteran are 
not competent to opine on medical matters such as the date of 
onset of a clamed disability.  See Espiritu, supra.  

In short, after a careful review of the evidence which has 
been received since the 1990 decision denying the veteran's 
claim of entitlement to service connection for hypertension, 
the Board concludes that the evidence does not raise a 
reasonable possibility of substantiating the claim.  The 
claim is not reopened, and the benefit sought on appeal 
remains denied.


ORDER

Service connection for peripheral vascular disease based upon 
aggravation by a service-connected disability is granted.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
right ear hearing loss is not reopened.  The benefit sought 
on appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
arthritis of the bilateral knees is not reopened.  The 
benefit sought on appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
hypertension is not reopened.  The benefit sought on appeal 
remains denied.


REMAND

5.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to service-connected 
diabetes mellitus.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further development.

In his October 2005 notice of disagreement, the veteran 
attributed problems with his feet to having been struck by 
lightning in service in January 2004.  He alternatively 
contends that his bilateral foot problem is secondarily 
caused by his service-connected diabetes mellitus type II.  

The RO has taken the position that the veteran's claimed 
bilateral foot disability was included in its November 2005 
grant of service connection for peripheral neuropathy of the 
bilateral lower extremities.  However, review of the medical 
treatment records indicates that the veteran may have a foot 
disability separate from the service-connected peripheral 
neuropathy of the bilateral lower extremities.  In April 
1999, an x-ray study of the left foot showed mild spurring 
involving the first metatarsal head consistent with mild 
degenerative joint disease.  There was also mild hallux 
valgus present.  The diagnosis at that time by the attending 
physician was foot cellulitis.  

Thus, the veteran arguably has a foot disability, or 
disabilities, which are separate and distinct from the 
service-connected peripheral neuropathy.  This matter must be 
addressed by an appropriately qualified medical professional.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions]; see also 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for an 
appropriate medical specialist to 
examine the veteran's feet.  The claims 
file must be provided to the examiner 
for review, and the examiner should 
state in the report that the claims 
file was reviewed.  The examiner should 
determine whether the veteran has a 
disability of either or both feet 
separate from the existing service-
connected peripheral neuropathy.  If 
any additional foot disability is 
diagnosed, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such foot 
disability is related to his military 
service, including his having been 
struck by lightning in service, and 
whether it is at least as likely as not 
that the foot disability is due to the 
veteran's service-connected diabetes.  
The examiner should provide an 
explanation for the opinions.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for a 
bilateral foot disability, including as 
secondary to service-connected 
diabetes.  If the benefits sought on 
appeal remain denied, in whole or in 
part, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


